340 S.W.3d 690 (2011)
Diana ERNST, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72755.
Missouri Court of Appeals, Western District.
May 10, 2011.
Diana Ernst, Sweet Springs, MO, pro se.
Bart A. Matanic, Jefferson City, MO, for Respondent.
*691 Before Division II: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Diana Ernst appeals the denial of unemployment benefits by the Labor and Industrial Relations Commission. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).